Citation Nr: 1048211	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  04-12 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service between July 1944 and 
June 1951.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In a March 2009 decision, the Board denied the Veteran's appeal 
as to service connection for a pulmonary disability.  He appealed 
that decision to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court).  In June 2010, the Veterans Court granted a 
joint motion of the Veteran and the Secretary of Veterans' 
Affairs (the Parties), vacated the March 2009 decision, and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that he currently suffers from a lung 
disability due to exposure to a fungus, coccidiodes immitis, 
during service in the 1940's in California.  He asserts his 
belief that he inhaled this fungus and this caused a disease, 
coccidioidomycosis, also known as Valley Fever or San Joaquin 
Valley Fever, which, he asserts, was misdiagnosed during service 
in 1950.  He contends that he has suffered from this disease 
since 1944.  He reports that, beginning between 1961 and 1971, 
physicians have told him that his pulmonary disability is due to 
coccidioidomycosis.  

In the joint motion, the Parties agreed that VA's duty to assist 
includes providing the Veteran with a VA medical examination  to 
determine if his pulmonary condition is related to military 
service.  The order of the parties of the joint motion must be 
accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of his pulmonary 
disorder.  The claims file must be made 
available to the examiner, the examiner must 
review the claims file in conjunction with 
the examination, and the examiner must 
annotate his or her report as to whether the 
claims file was reviewed.  The examiner is 
asked to address the following:

(a)  Identify all pulmonary disorders 
suffered by the Veteran since he filed his 
claim in November 2002.  

(b)  During the Veteran's active service he 
was stationed at Camp Parks, Shoemaker, 
California for two months in 1944.  The 
examiner is asked to provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that any 
identified pulmonary disorder suffered by the 
Veteran is due to exposure to the fungus that 
causes coccidioidomycosis, also known as 
Valley Fever or San Joaquin Valley Fever.  
The examiner must provide a rationale for any 
opinion rendered.  Of note is that the 
Veteran asserts that he had a respiratory 
illness during service but was misdiagnosed 
at that time.  The examiner must also address 
this assertion in his or her opinion (if 
possible, but not required).  

Beyond the above, it must be noted that the 
Board has found the Veteran to be a highly 
inaccurate historian. 

2.  Then, readjudicate the issue on appeal 
with consideration of all evidence of record.  
If the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to reply thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


